 

Exhibit 10.2

 

 



EXECUTION VERSION

 



 



TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”), dated as of August 2, 2015, is
made and entered into by and between AXIS Capital Holdings Limited, a Bermuda
exempted company (“Axis”) and PartnerRe Ltd., a Bermuda exempted company (“PRE”
and, together with Axis, the “parties”). Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to such terms in the
Amalgamation Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the parties to this Agreement are parties to that certain Agreement and
Plan of Amalgamation, dated as of January 25, 2015, as subsequently amended on
February 17, 2015, March 10, 2015, March 31, 2015, May 3, 2015 and July 15, 2015
(as amended, the “Amalgamation Agreement”) pursuant to which PRE and Axis would
amalgamate and continue as a Bermuda exempted company (the “Amalgamation”);

 

WHEREAS, Section 7.1(a) of the Amalgamation Agreement provides that the
Amalgamation Agreement may be terminated by mutual consent of Axis and PRE by
action of their respective boards of directors;

 

WHEREAS, PRE and Axis have mutually agreed to terminate the Amalgamation
Agreement;

 

WHEREAS, PRE and Axis have duly approved and adopted this Agreement; and

 

WHEREAS, immediately after the execution of this Agreement, PRE intends to enter
into an Agreement and Plan of Merger (the “Merger Agreement”) with Exor N.V., a
Dutch public limited liability company (naamloze vennootschap) (“Parent”),
Pillar Ltd., a Bermuda exempted company and a wholly owned subsidiary of Parent,
solely with respect to Sections 4.01 to 4.05, Section 6.13 and Section 9.13 of
the Merger Agreement, EXOR S.p.A. whereby, among other things, Parent would
acquire all outstanding PRE Common Shares for $137.50 per PRE Common Share.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained taken as a whole, the parties hereto agree as
follows:

 

Section 1. Matters Related to the Termination of the Amalgamation Agreement.

 

(a)                   Termination. The parties hereto mutually agree that
pursuant to Section 7.1(a) of the Amalgamation Agreement, the Amalgamation
Agreement is hereby terminated, subject to Section 4(a) hereof, effective
immediately upon the execution of this Agreement by each of the parties hereto
(the “Termination”).

 

(b)                  No Further Obligations. Except with respect to the
obligations of the parties set forth in the Confidentiality Agreement and
Section 2 below, neither party shall have any further obligations to the other
party under the Amalgamation Agreement or otherwise; and

 



 

 

 

from and after the effectiveness of this Agreement in accordance with Section
4(a) below, each party shall be free to conduct its business and affairs in the
same manner as if the Amalgamated Agreement had not been executed.

 

(c)                   Destruction/Return of Evaluation Material. Each party
hereto requests of the other party that (i) such other party and its
Representatives (as defined in the Confidentiality Agreement) return or destroy
all Evaluation Material (as defined in the Confidentiality Agreement) in
accordance with Section 6 of the Confidentiality Agreement and (ii) an
appropriate officer of the other party certifies such return or destruction of
the Evaluation Material (as defined in the Confidentiality Agreement) in
accordance with Section 6 of the Confidentiality Agreement.

 

Section 2. Termination Fees. In consideration of the Termination, PRE shall pay
to Axis $315,000,000 by wire transfer in immediately available funds, such wire
transfer to be initiated no later than 9:00 a.m. (New York Time) on August 3,
2015, to the account notified in writing by Axis to PRE prior to August 3, 2015
(the “Axis Account”).

 

Section 3. Mutual Release.

 

(a)                   To the fullest extent permitted by applicable law, PRE, on
behalf of itself, its subsidiaries and affiliates and their respective future,
present and former directors, officers, shareholders, partners, members,
employees, agents, attorneys, successors and assigns (collectively, the “PRE
Parties”), hereby unequivocally, knowingly, voluntarily, unconditionally and
irrevocably waives, fully and finally releases, remises, exculpates, acquits and
forever discharges Axis and Axis’ subsidiaries and affiliates and their
respective future, present and former directors, officers, shareholders,
partners, members, employees, agents, attorneys, successors and assigns
(collectively, the “Axis Parties”) from any and all actions, causes of action,
suits, debts, accounts, bonds, bills, covenants, contracts, controversies,
obligations, claims, counterclaims, setoffs, debts, demands, damages, costs,
expenses, compensation and liabilities of every kind and any nature whatsoever,
in each case whether absolute or contingent, liquidated or unliquidated, known
or unknown, and whether arising at law or in equity, which such PRE Party had,
has, or may have based upon, arising from, in connection with or relating to the
Amalgamation Agreement, any agreement or instrument delivered in connection
therewith or the transactions contemplated thereby; provided, however, that (i)
no party shall be released from any breach of this Agreement or have its
respective rights and obligations under this Agreement impaired, and (ii)
notwithstanding the termination of the Amalgamation Agreement, the
Confidentiality Agreement will continue in full force and effect in accordance
with its terms, and no party to the Confidentiality Agreement shall be released
from any actions or claims which may arise thereunder. Each PRE Party shall
refrain from, directly or indirectly, asserting any claim or demand or
commencing, instituting, maintaining, facilitating, aiding or causing to be
commenced, instituted or maintained, any legal or arbitral proceeding of any
kind against any Axis Party based upon any matter released under this Section
3(a).

 

(b)                  To the fullest extent permitted by applicable law, each
Axis Party, hereby unequivocally, knowingly, voluntarily, unconditionally and
irrevocably waives, fully and finally releases, remises, exculpates, acquits and
forever discharges each PRE Party from any and all actions, causes of action,
suits, debts, accounts, bonds, bills, covenants, contracts, controversies,
obligations, claims, counterclaims, setoffs, debts, demands, damages, costs,
expenses,

 



2 

 

 

compensation and liabilities of every kind and any nature whatsoever, in each
case whether absolute or contingent, liquidated or unliquidated, known or
unknown, and whether arising at law or in equity, which such Axis Party had,
has, or may have based upon, arising from, in connection with or relating to the
Amalgamation Agreement, any agreement or instrument delivered in connection
therewith or the transactions contemplated thereby; provided, however, that (i)
no party shall be released from any breach of this Agreement or have its
respective rights and obligations under this Agreement impaired, (ii) nothing
contained in this paragraph shall in any way affect or impair AXIS’ right to
receive payment of the amount set forth in Section 2 of this Agreement, and
(iii) notwithstanding the termination of the Amalgamation Agreement, the
Confidentiality Agreement will continue in full force and effect in accordance
with its terms, and no party to the Confidentiality Agreement shall be released
from any actions or claims which may arise thereunder. Each Axis Party shall
refrain from, directly or indirectly, asserting any claim or demand or
commencing, instituting, maintaining, facilitating, aiding or causing to be
commenced, instituted or maintained, any legal or arbitral proceeding of any
kind against any PRE Party based upon any matter released under this Section
3(b).

 

(c)                   Representations and Warranties. Each of PRE and Axis
hereby represents that the execution, delivery and performance of this Agreement
by it has been duly and validly authorized by all necessary corporate action and
no other corporate proceedings by or on the part of it are necessary to
authorize this Agreement or to perform its obligations hereunder; this Agreement
has been duly and validly executed and delivered by it, and assuming the due
authorization, execution and delivery hereof by the other party hereto,
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms hereof, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).

 

Section 4. General Provisions.

 

(a)                   Effectiveness; Termination. This Agreement shall be deemed
to be effective immediately upon the execution of this Agreement by the parties;
provided, that, this Agreement shall automatically terminate and be of no
further force and effect if the Merger Agreement is not duly executed by the
parties thereto by 9.00 p.m. on August 2, 2015 (New York Time).

 

(b)                  Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or
electronic-mail shall be as effective as delivery of a manually executed
counterpart of any such Agreement.

 

(c)                   Assignment. Neither this Agreement nor any of the rights,
interests or obligations arising under this Agreement shall be directly or
indirectly assigned, delegated sublicensed or transferred by any of the parties
(whether by operation of law or otherwise), in whole or in part, to any other
Person (including any bankruptcy trustee) without the prior written consent of
the other parties. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and assigns.

 



3 

 

 

(d)                  Entire Agreement; Third Party Beneficiaries. This Agreement
and the Confidentiality Agreement contain the entire agreement between the
parties hereto with respect to the subject matter hereof and there are no
agreements, understandings, representations or warranties between the parties
hereto other than those set forth or referred to herein or therein. Other than
Section 3(a) and Section 3(b) of this Agreement, which are intended to benefit,
and be enforceable by, the Axis Parties and PRE Parties, respectively, this
Agreement is not intended to confer upon any person or entity not a party hereto
(and their successors and assigns permitted by Section 4(c) of this Agreement)
any rights or remedies hereunder.

 

(e)                   Governing Law. This Agreement shall be governed by and
construed with regard to, in all respects, including as to validity,
interpretation and effect, the Laws of the State of New York with respect to
contracts performed within that state.

 

(f)                   Consent to Jurisdiction; Venue. Each party irrevocably and
unconditionally consents, agrees and submits to the exclusive jurisdiction of
the Supreme Court of Bermuda (and appropriate appellate courts therefrom) (the
“Chosen Courts”), for the purposes of any litigation, action, suit or other
proceeding with respect to the subject matter hereof. Each party agrees to
commence any litigation, action, suit or proceeding relating hereto only in the
Supreme Court of Bermuda, or if such litigation, action, suit or other
proceeding may not be brought in such court for reasons of subject matter
jurisdiction, in the other appellate courts therefrom or other courts of
Bermuda. Each party irrevocably and unconditionally waives any objection to the
laying of venue of any litigation, action, suit or proceeding with respect to
the subject matter hereof in the Chosen Courts, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum. Each party further irrevocably and
unconditionally consents to and grants any such court jurisdiction over the
Person of such parties and, to the extent legally effective, over the subject
matter of any such dispute and agrees that mailing of process or other documents
in connection with any such action or proceeding in the manner provided in
Section 8.2 of the Amalgamation Agreement or in such other manner as may be
permitted by applicable Law, shall be valid and sufficient service thereof. The
parties agree that a final judgment in any such litigation, action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law.

 

4 

 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on the date first written above.

 

AXIS CAPITAL HOLDINGS LIMITED

 

 



AXIS CAPITAL HOLDINGS LIMITED         By: /s/ David Phillips    Name: David
Phillips   Title: Executive Vice President and Chief Investment Officer      
PARTNERRE LTD.         By: /s/ David Zwiener    Name: David Zwiener   Title:
President and Chief Executive Officer 




 



 

 

 

[Signature Page to the Termination Agreement]



 

 

